                         Case 1:21-cr-00217-PGG Document 50 Filed 05/25/21 Page 1 of 1

                                               FOLEY GRIFFIN, LLP
                                                       ATTORNEYS AT LAW

T H O M AS J. F OLEY                            666 OLD COUNTRY ROAD , STE . 305                         SUFFOLK COUNTY OFFICE
                                                                                                                   33 MAIN STREET
B RIA N J. G RIFFIN                              GARDEN CITY , NEW YORK 11530                       SOUTHAMPTON , NEW YORK 11968
D AN IEL W . RU SSO
                                                         (516) 741-1110                                             (631) 506-8170
----------------------------------
                                                       FAC . (516) 741-9171
KELLY GUTHY
CHRIS MCDONOUGH, SPECIAL COUNSEL                            --------------


                                                                       May 25, 2021

           VIA ECF
           United States District Court
           Southern District of New York
           The Honorable Paul G. Gardephe
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl St.
           New York, NY 10007-1312

                      RE:        United States v. Stuart Finkelstein
                                 1:21-cr-00217-PGG

           Dear Judge Gardephe,

                   As Your Honor may recall, this office represents Mr. Stuart Finkelstein in the above
           matter. Pursuant to the Curcio hearing held on May 11, 2021, Your Honor directed both parties
           to determine whether we could stipulate to the issues surrounding my representation of Mr.
           Finkelstein’s in his civil matter as it relates to his criminal trial.

                   After multiple conversations with Assistant United States Attorney, Rushmi Bhaskaran,
           her office has indicated that they will not stipulate to not calling me as a witness at trial.
           Additionally, there are disagreements regarding my specific involvement with underlying
           Attorney 3 as it relates to the obstruction of justice count.

                   As such, we are asking that Your Honor render a decision as to whether I may proceed as
           trial counsel in the first instance before deciding on the balance of the Curcio hearing. We will
           rely on our previous filings in connection with these issues. Should the Court require anything
           further, please do not hesitate to contact the undersigned directly.


                                                                       Very truly yours,

                                                                       Brian J. Griffin, Esq.

                                                                       Foley Griffin, LLP.
                                                                       By: Brian J. Griffin, Esq.


           cc: United States Attorney’s Office
           Attn: AUSA Rushmi Bhaskaran
